NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARYOUSH JAVAHERI,                              No. 20-56079

                Plaintiff-Appellant,            D.C. No. 2:20-cv-07204-ODW-
                                                RAO
 v.

U.S. BANK, N.A., as Trustee for LSF9        MEMORANDUM*
Master Participation Trust; DOES, 1 through
100, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Daryoush Javaheri appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Puri v. Khalsa, 844 F.3d 1152, 1157 (9th Cir. 2017) (dismissal under Federal Rule

of Civil Procedure 12(b)(6)); Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985,

987 (9th Cir. 2005) (dismissal on the basis of res judicata). We affirm.

      The district court properly dismissed Javaheri’s action as barred by the

doctrine of res judicata because Javaheri’s claims were raised, or could have been

raised, in his prior federal action, which involved parties in privity, and resulted in

a final judgment on the merits. See id. at 987-88 (elements of federal res judicata;

claims are identical if they arise from the same transactional nucleus of facts).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     20-56079